[Cite as State v. Ridgeway, 2021-Ohio-3450.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.     29892

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
PHILIP B. RIDGEWAY                                    BARBERTON MUNICIPAL COURT
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CRB 1902793

                                 DECISION AND JOURNAL ENTRY

Dated: September 30, 2021



        SUTTON, Judge.

        {¶1}     Defendant-Appellant, Philip Ridgeway, appeals from the judgment of the

Barberton Municipal Court finding him guilty of criminal mischief. For the following reasons,

we reverse.

                                                 I.

        {¶2}     The genesis of this case involves a political disagreement between Mr. Ridgeway,

a local business owner, and the Mayor of the City of Green, Gerard Neugebauer. At one point in

time, Mr. Ridgeway’s wife, Susan Ridgeway, was a council member in the City of Green and

considered herself, along with her husband, to be political allies of Mayor Neugebauer. Mrs.

Ridgeway testified that when Mayor Neugebauer first ran for mayor, the Ridgeways “did all

sorts of things” in support of Mayor Neugebauer. Mrs. Ridgeway stated, “I wrote letters to the

editor for him. I gave him money. I made a video for him for advertisement. I knocked on

doors for him.”
                                                 2


       {¶3}    After Mayor Neugebauer became mayor, the relationship between the Ridgeways

and Mayor Neugebauer “eventually became strained” over a construction project that the

Ridgeways opposed, and Mayor Neugebauer supported. When Mrs. Ridgeway sought another

term on council, Mayor Neugebauer supported Mrs. Ridgeway’s opponent, who ultimately

defeated Mrs. Ridgeway in that election.

       {¶4}    Following the fracture in their relationship, Mr. Ridgeway became an outspoken

and vocal critic of Mayor Neugebauer. Mr. Ridgeway placed an advertisement in the South Side

Leader that criticized Mayor Neugebauer. Mr. Ridgeway, the owner of a barbershop, displayed

signs in his shop criticizing the mayor. Mayor Neugebauer testified that, “[Mr. Ridgeway]

would say the most terrible things about me on Facebook. * * * [H]e constantly tried to make

[customers who came to his barbershop] not support me.”

       {¶5}    This acrimonious relationship between Mayor Neugebauer and Mr. Ridgeway led

to the events that formed the basis for the complaint in this case. Sometime in October of 2019,

Mr. Ridgeway acquired a magnetic bumper sticker that read “Re-Elect Mayor Neugebauer.” The

State alleged that Mr. Ridgeway stole the bumper sticker; Mr. Ridgeway alleged it appeared on

his vehicle one day when he was leaving his barbershop. Mr. Ridgeway testified that when the

bumper sticker appeared on his car, he assumed it was a prank by one of his friends or an

individual who supported Mayor Neugebauer. Mr. Ridgeway testified he immediately removed

the magnetic bumper sticker from his car and then, at a later time, modified the bumper sticker to

include the words “do not” in front “Re-Elect Mayor Neugebauer.” He also added the words

“traitor,” “liar,” and “no way” to the bumper sticker before returning the magnet to his vehicle.

       {¶6}    Mr. Ridgeway then took a picture of the bumper sticker on his vehicle and posted

the picture to the social media website Facebook, with the caption “[v]ote this dishonest ass
                                               3


clown out.” Mayor Neugebauer acquired a screenshot of Mr. Ridgeway’s Facebook posting and

shared it with Sergeant Mike Walsh of the Summit County Sheriff’s office. Sergeant Walsh

relayed the information to Detective Larry Brown, who then spoke with Mayor Neugebauer.

While Mayor Neugebauer testified he “didn’t necessarily know [he] was the victim of a crime,”

Detective Brown testified that Mayor Neugebauer wanted to pursue criminal charges against Mr.

Ridgeway. Detective Brown stated “without a victim I don’t have a crime.” Detective Brown

sent Deputy Linda Urycki to Mr. Ridgeway’s barbershop to investigate.             Deputy Urycki

discovered the bumper sticker on Mr. Ridgeway’s car and issued a citation to Mr. Ridgeway for

theft and criminal mischief.

       {¶7}    Mr. Ridgeway entered a plea of not guilty and the case proceeded to trial. At

trial, the State produced the testimony of A.C., a supporter of Mayor Neugebauer’s who testified

he had a magnetic bumper sticker in support of Mayor Neugebauer that went missing sometime

in October 2019. On the same day his bumper sticker went missing, A.C. went to Green City

Hall to get another bumper sticker from Mayor Neugebauer, but neither A.C. nor Mayor

Neugebauer could recall the exact date that A.C.’s bumper sticker went missing.

       {¶8}    Mayor Neugebauer testified he distributed “[p]robably about 12 to 16,” bumper

stickers, but also testified he may have passed out as many as 24 bumper stickers. He testified

“it wasn’t like we had lists for the car magnets,” and he did not keep track of how many he

passed out. Mayor Neugebauer further testified he “would just tell people [to] just throw them

away” after the election because he “can’t run for mayor again so [] it’s an unneeded

commodity.”

       {¶9}    Mr. Ridgeway testified that when he first saw the bumper sticker in support of

Mayor Neugebauer on his vehicle, he “had to laugh a little bit because I thought someone [] had
                                                4


pranked me. And I was trying to think which of [] my hilarious friends, you know, would do

that.”   Mr. Ridgeway testified that he also thought “perhaps, it was one of - - of Mayor

Neugebauer’s minions that tried to help [the Mayor] to try to make me look silly or something.”

Both Mrs. Ridgeway and a friend of Mr. Ridgeway’s, G.H., testified that Mr. Ridgeway told

them about someone putting the bumper sticker on his vehicle around the time the incident

occurred.

         {¶10} The jury acquitted Mr. Ridgeway on the theft count and returned a verdict against

Mr. Ridgeway on the criminal mischief count. The trial court sentenced Mr. Ridgeway to 60

days in jail, suspended, and five years of non-reporting probation.       As a condition of his

probation, the trial court also ordered Mr. Ridgeway to complete two terms of wearing a

SCRAM X monitoring bracelet, each of 60 days, to coincide with the next two municipal court

elections in 2021 and 2023.

         {¶11} Mr. Ridgeway timely appealed, asserting three assignments of error for our

review. We have reordered certain assignments of error to facilitate our analysis.

                                               II.

                                ASSIGNMENT OF ERROR II

         THE TRIAL COURT ERRED WHEN IT FOUND [MR. RIDGEWAY]
         GUILTY OF CRIMINAL MISCHIEF WHEN THE STATE FAILED TO
         PROVE AS A MATTER OF LAW THAT THE POLITICAL BUMPER
         STICKER WAS NOT HIS PROPERTY.

         {¶12} In his second assignment of error, Mr. Ridgeway challenges the legal sufficiency

of the trial court’s judgment because the State of Ohio failed to establish the bumper sticker was

not Mr. Ridgeway’s property. For the following reasons, we agree.
                                                5


                                      Standard of Review

       {¶13} “Whether a conviction is supported by sufficient evidence is a question of law

that this Court reviews de novo.” State v. Williams, 9th Dist. Summit No. 24731, 2009-Ohio-

6955, ¶ 18, citing State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). The relevant inquiry is

whether the prosecution has met its burden of production by presenting sufficient evidence to

sustain a conviction. Thompkins at 390 (Cook, J., concurring). For purposes of a sufficiency

analysis, this Court must view the evidence in the light most favorable to the State. Jackson v.

Virginia, 443 U.S. 307, 319 (1979). We do not evaluate credibility, and we make all reasonable

inferences in favor of the State. State v. Jenks, 61 Ohio St.3d 259, 273 (1991). The evidence is

sufficient if it allows the trier of fact to reasonably conclude that the essential elements of the

crime were proven beyond a reasonable doubt. Id.

                                R.C. 2909.07 Criminal Mischief

       {¶14} “[A] person commits criminal mischief if he ‘without privilege to do so,

knowingly move[s], defaces, damages, destroys, or otherwise improperly tampers with the

property of another.” State v. Fridley, 9th Dist. Wayne No. 17AP0029, 2019-Ohio-3412, ¶ 8,

citing R.C. 2909.07(A)(1)(a). “A person acts knowingly, regardless of purpose, when the person

is aware that the person’s conduct will probably cause a certain result or will probably be of a

certain nature.” Id., citing R.C. 2901.22(B).

                                     “Property of Another”

       {¶15} “The activity that constitutes criminal mischief under Revised Code Section

2909.07(A) involves a crime against property rather than a person.” Wysocki v. Oberlin Police

Dept., 9th Dist. Lorain No. 13CA010437, 2014-Ohio-2869, ¶ 11. Proof of the offense requires

the State to establish that the defendant damaged the property of another, i.e. someone else’s
                                                   6


property. See State v. Garner, 2d Dist. Darke No. 2017-CA-2, 2017-Ohio-7931, ¶ 15. The State

is not required to prove ownership of the property, but at a minimum must establish that an

individual other than the defendant had a right of possession sufficient to justify protecting that

individual’s interest against criminal damaging. See State v. Russell, 67 Ohio App.3d 81, 85 (4th

Dist.1990) (concluding that “possession of a vehicle is a sufficient property interest to protect

one against the crime of criminal mischief”); State v. Maust, 4 Ohio App.3d 187 (5th Dist.1982)

(finding in criminal damaging case, it is not necessary for the State to prove ownership of the

damaged motor vehicle); State v. Garner, 2d Dist. Darke No. 2017-CA-2, 2017-Ohio-7931, ¶ 15

(finding “it is well established that a right of possession is a sufficient property interest to protect

an individual against criminal damaging”).

       {¶16} In State v. Cooke, 5th Dist. Licking No. 15-CA-50, 2016-Ohio-3445, ¶ 22, the

Fifth District Court of Appeals vacated a conviction for criminal mischief where the State failed

to establish the ownership of a pair of curtains. In that case, the appellant was located by police

officers at her mother’s residence. The appellant “had removed a curtain from a common area of

her mom’s apartment building and was wearing it as a cape[.]” Our sister Court held:

       In the instant case, there is no evidence that appellant in any way tampered with
       the property of another as defined by the statute. Although the officer testified
       that she was wearing a cape made from a curtain taken from the common area of
       her mother’s apartment building, there was no evidence presented as to the
       ownership of the curtain or whether she had permission to use the curtain.

       {¶17} Similar to State v. Cooke, supra, a review of the record in this case does not show

that Mr. Ridgeway defaced the “property of another” as defined by the statute. Deputy Linda

Urycki testified when she arrived at Mr. Ridgeway’s barbershop, the bumper sticker was on Mr.

Ridgeway’s car. “As a general rule, proof of the possession of personal property is prima facie
                                               7


evidence of title or is said to raise a presumption of ownership, which may be rebutted or

overcome by evidence of ownership in another.” Miekle v. Leeberson, 150 Ohio St. 528 (1948).

       {¶18} The State argues in its brief that Mr. Ridgeway “fails to acknowledge the most

important fact of the case: that the [bumper sticker] did not belong to [Mr.] Ridgeway.”

However, the bumper sticker was in Mr. Ridgeway’s possession. It was the State that was

required to overcome Mr. Ridgeway’s presumption of ownership by establishing the bumper

sticker was the property of someone other than Mr. Ridgeway. Mayor Neugebauer’s testimony,

however, established that when he passed out the magnetic bumper stickers, he relinquished

ownership of them and essentially abandoned them as his property. He had no expectation the

bumper stickers would be returned to him, and he did not keep track of the number he passed

out, or to whom he gave the bumper stickers. The State presented testimony that A.C. had a

bumper sticker go missing the same month the bumper sticker appeared on Mr. Ridgeway’s car.

However, according to their testimony, neither A.C. nor Mayor Neugebauer could recall the

exact date A.C.’s bumper sticker went missing. The State failed to produce evidence to establish

the bumper sticker in Mr. Ridgeway’s possession belonged to A.C. or anyone else.

       {¶19} Construing all the evidence in the record in a light most favorable to the State, we

cannot conclude the State established beyond a reasonable doubt that the bumper sticker on Mr.

Ridgeway’s car belonged to anyone other than Mr. Ridgeway. Therefore, the jury’s verdict,

finding Mr. Ridgeway guilty of criminal mischief, was based on insufficient evidence.

       {¶20} Mr. Ridgeway’s second assignment of error is sustained.

                                ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED WHEN IT FAILED TO REALIZE THAT
       [MR. RIDGEWAY’S] ALTERATIONS TO THE BUMPER STICKER ON
       HIS CAR WAS PROTECTED FREE SPEECH UNDER THE FIRST
       AMENDMENT OF THE UNITED STATES CONSTITUTION.
                                                 8



       {¶21} In his first assignment of error, Mr. Ridgeway raises an argument regarding the

trial court’s failure to instruct the jury regarding his constitutionally protected speech. However,

in light of this Court’s resolution of Mr. Ridgeway’s second assignment of error, we conclude

that this argument is moot. See App.R. 12(A)(1)(c).

                                ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED WHEN IT PERMITTED IMPROPER
       CHARACTER EVIDENCE UNDER [EVID.R.] 403, 404, AND 609.

       {¶22} In his third assignment of error, Mr. Ridgeway argues the trial court violated the

Rules of Evidence when it erroneously admitted improper character evidence. In light of this

Court’s resolution of Mr. Ridgeway’s second assignment of error, we conclude that this

argument is moot. See App.R. 12(A)(1)(c).

                                                III.

       {¶23} Based upon the foregoing, the judgment of the Barberton Municipal Court is

reversed and the matter is remanded for the trial court to enter an order vacating the judgment of

conviction.

                                                                               Judgment reversed,
                                                                              and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Barberton

Municipal Court, County of Summit, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                9


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                    BETTY SUTTON
                                                    FOR THE COURT



TEODOSIO, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

ELI R. HELLER and JOSEPH A. KACYON, Attorneys at Law, for Appellant.

MICHELLE BANBURY, Assistant Prosecuting Attorney, for Appellee.